Citation Nr: 9902742	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  98-06 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeffrey M. Blankenship, Associate Counsel



INTRODUCTION

The veteran had active service from November 1963 to April 
1972.  He also apparently had additional service in the Army 
Reserves from June 1972 to June 1978 and in the Army National 
Guard from December 1979 to September 1989.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a January 1998 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.


REMAND

The veteran contends that he is entitlement to service 
connection for bilateral hearing loss and tinnitus because 
the conditions developed as a result of his exposure to 
acoustic trauma during claimed combat service while on 
active duty and also due to acoustic trauma incurred as a 
member of an artillery unit while in the Army Reserves and 
National Guard.  

The veterans available service medical records show no 
indication of hearing loss during his period of active duty.  
However, on the report of a physical examination in November 
1977, apparently completed for purposes of his service in the 
Army Reserves, the veteran was shown to have hearing loss on 
audiological examination.  Subsequent examination reports 
completed during the time the veteran served in the Army 
Reserves or National Guard also show hearing loss.  It is 
unclear, however, from the record what type of service the 
veteran was on at the time of these Army Reserve and National 
Guard examinations.  Also, treatment records for the 
veterans initial period of service in the Army Reserves in 
the early to mid 1970s are not a part of the record, and it 
is unclear what attempts, if any, were made to secure such 
records.  Thus, the Board finds that additional development 
is warranted to clarify the nature of the veterans service 
at the time hearing loss was shown in November 1977, on 
subsequent military examinations, and to obtain any 
additional military medical records for the appellants 
various periods of service.

In light of the above, the case is remanded to the RO for the 
following action:

1.  The RO should take all appropriate 
steps to verify the exact nature of the 
veterans service in the Army Reserves 
and Army National Guard, i.e., precisely 
when was the veteran serving on active 
duty for training and when was he serving 
in an inactive duty for training 
capacity.

2.  The RO should also contact the 
appropriate sources and attempt to obtain 
any additional medical records for the 
veterans various periods of service, 
specifically records during his period of 
service in the Army Reserves.

3.  After completion of the above, the RO 
should schedule the veteran for a special 
VA audiological examination to determine 
the nature and etiology of any hearing 
loss and/or tinnitus and their possible 
relationship to the veterans military 
service, while on active duty and while 
serving in the Army Reserves and Army 
National Guard.  The claims file must be 
provided to and reviewed by the examiner 
prior to conducting the requested 
examination.  All indicated testing 
should be conducted and all clinical 
manifestations should be reported in 
detail.  Based upon the examination and 
review of the record, the examiner must 
proffer an opinion, with supporting 
analysis, as to whether it is at least as 
likely as not that any diagnosed hearing 
loss and/or tinnitus is related to the 
appellants service in an active duty, 
active duty for training, or inactive 
duty for training capacity.  Reasons and 
bases for all conclusions should be 
provided.  The examination report should 
be typed.

4.  After completion of the above, the RO 
should review the record and again 
adjudicate the veterans claims of 
entitlement to service connection for 
bilateral hearing loss and tinnitus.

Following review, if any determination made remains 
unfavorable to the veteran, a supplemental statement of the 
case which sets forth the evidence received since the most 
recent statement of the case should be issued to him and his 
representative.  They should be given the appropriate period 
of time in which to respond.  Thereafter, the case should be 
returned to the Board for further consideration, if in order.  
The purposes of this remand are to obtain additional medical 
information and afford the appellant due process.  No action 
is required of the appellant until he receives further 
notice. 
  


		
	DEREK R. BROWN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
